PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/124,262
Filing Date: 7 Sep 2018
Appellant(s): The Procter & Gamble Company



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 U.S.C. 103(a) over Chambers et al. (US Pre-Grant Publication 2008/0077097) in view of Conti (US Pre-Grant Publication 2017/0049609).


(2) Response to Argument
Appellant argues that the rejection under 35 U.S.C. 103(a) over Chambers et al. (US Pre-Grant Publication 2008/0077097) in view of Conti (US Pre-Grant Publication 2017/0049609) should be reversed.
Appellant argues that 1) Appellant’s particular combination of dimensional limitations is not recited in the prior art, nor is any basis for selecting this particular recited combination of dimensions;
2) Assuming, arguendo that the claim recites silicone rubber, which it does not, not all silicone rubber exhibits the same material properties and so the device of the proposed combination would not necessarily have the claimed rim compression force; and 
3) A combination of selections on size and material would need to be made in order to meet the claim limitations and the office appears to rely on hindsight to propose such combinations. 

Claims 1-6 and 8-19 are obvious under 35 U.S.C. 103(a) over Chambers et al. (US Pre-Grant Publication 2008/0077097) in view of Conti (US Pre-Grant Publication 2017/0049609).
1) Chambers in view of Conti provides sufficient teaching, suggestion, and motivation to optimize the particular dimensions of the prior art device to arrive at the claimed invention. 
2) The materials and structure of the proposed combination of Chambers and Conti are identical or substantially identical to the claimed invention. The combination further discloses the device is formed from the same materials (i.e. silicone) disclosed by Appellant in their originally filed specification.
3) Examiner’s rationale for combining Chambers and Conti are not based on improper hindsight but rather on teachings, suggestions, and motivation provided in Chambers and Conti.

As an initial matter, Examiner would note that Appellant does not appear to have responded to Examiner’s argument that optimizing the rim compression force would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention. Examiner has provided clear and reasoned basis for optimization of the rim compression strength based on teachings, suggestions, and motivation provided in Chambers and Conti as well as the level of ordinary skill in the art. 
Assuming, arguendo Appellant is successful in demonstrating that the device of the claimed invention is not substantially identical to the proposed combination of the prior art, the claims are still obvious over Chambers in view of Conti. One of ordinary skill would have found it obvious to optimize the rim compression strength in order to achieve the result of ensuring that the user could comfortably fold the device for insertion, the device would properly open, and would properly seal within the vagina as suggested by the prior art of record and as is known in the art (See Final Office Action dated 11/10/2021, p. 5, ll. 4-9).

Regarding 1) Chambers et al. teaches the menstrual cup having the claimed rim thickness [0017]. Conti teaches the claimed receptacle height [0039], and provides clear teaching that the dimensions effect the fit of the device across varying anatomies. The prior art is unambiguous; there was a desire to create properly fitting menstrual cups, and a recognition that the dimensions are result effective in achieving that goal. One of ordinary skill would have found it obvious to optimize those parameters in order to achieve the goal of proper fit.

Regarding 2) Appellant’s argument that the device of the proposed combination does not necessarily possess the claimed rim compression force is misguided. It has been held that - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See also MPEP 2112.01). Examiner has demonstrated a clear and sound basis for believing that the products of the Appellant and the prior art are the same. The proposed combination provides clear and substantial teachings and motivation to arrive at the invention as claimed, with the exception of specifically teaching the result of the claimed test. Therefore, a prima facie case of obviousness has been made and clearly articulated and the Office has met its burden. 
Appellant has failed to meet their burden of demonstrating that the device of the proposed combination and the claimed device are not the same. Appellant argues that the claim encompasses a wide variety of material properties since no specific material is claimed; and furthermore, that even if silicone were claimed, there are a range of silicones with varying properties and the claimed range of force is not inherent to all materials or to all silicone.
A claim is anticipated or rendered obvious when the prior art teaches each and every limitation of the claim with equal or greater specificity. In this instance the combination of the prior art teaches, suggests, and/or motivates each and every limitation as claimed and further teaches that the material of the menstrual cup may be silicone rubber (Chambers [0010]).  Appellant’s specification clearly teaches that silicone rubber is an example of a material suitable for use in the device meeting the compression test limitations (Appellant’s Specification, p.12, ll. 11-13, 28-32).  Therefore, the combination of the prior art not only teaches a device substantially identical in structure to the claimed device, but also teaches that the menstrual cup is formed from the same materials that Appellant teaches are suitable for use in a device of the invention having the desired rim strength. 
Appellant attempts to demonstrate that the claimed device differs from the prior art by showing that in some instances, certain types of silicone, may not meet the claimed rim compression strength; Appellant may be correct but has clearly not met their burden for the following reasons: 
The prior art teachings encompass all medical silicone rubber from the softest to the stiffest and Appellant has not shown why the teachings of the prior art combination as a whole are different from the claimed invention. Clearly, if silicone rubber is a material which provides the claimed test results (as Appellant’s specification appears to indicate) and the prior art teaches forming menstrual cups of the same dimensions and from the same material(s), then certainly the prior art is necessarily the same for at least some embodiments and/or some silicone rubbers. Appellant’s argument fails to address their burden which is to demonstrate that the entire scope of the proposed combination does not necessarily possess the characteristics of the claimed invention; rather Appellant has demonstrated that there may be specific embodiments of the proposed combination which fall outside the claim scope. 

Regarding 3) Appellant’s argument that the Examiner has relied on improper hindsight is conclusory.  The particular combination of dimensional features is clearly taught, suggested, and or motivated by the combination of Chambers and Conti. Chambers et al. teaches the menstrual cup having the claimed rim thickness [0017]. Conti teaches the claimed receptacle height [0039], and provides clear teaching that the dimensions effect the fit of the device across varying anatomies. The prior art is unambiguous; there was a desire to create properly fitting menstrual cups, and a recognition that the dimensions are result effective in achieving that goal. One of ordinary skill would have found it obvious to optimize those parameters in order to achieve the goal of proper fit. Examiner has provided a clear and reasoned basis for the conclusion of obviousness based on the express, implicit, and inherent teachings of the prior art and considering the level of ordinary skill in the art. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Benjamin J Klein/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        

Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781 

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.